—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered April 8, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him to five years probation, unanimously affirmed.
Defendant’s claim that the trial court excessively interfered with the conduct of the trial, thus depriving the defendant of a fair trial, is unpreserved for review as a matter of law. In order to have preserved the claim, trial counsel should have registered an appropriate objection at some meaningful point during trial (cf., People v Yut Wai Tom, 53 NY2d 44), and not wait until after the verdict. On the basis of the present record, we decline to review in the interest of justice. Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.